 Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 1 of 32 Page ID #:2880



 1   ERIN K. POPPLER, ESQ. (SBN 267724)
     epoppler@behblaw.com
 2   FARHEENA A. HABIB, ESQ. (SBN 243405)
     fhabib@behblaw.com
 3   BARRY D. BRYAN, ESQ. (SBN 301416)
     bbryan@behblaw.com
 4   BASSI, EDLIN, HUIE & BLUM LLP
     500 Washington Street, Suite 700
 5   San Francisco, CA 94111
     Telephone: (415) 397-9006
 6   Facsimile: (415) 397-1339
 7   Attorneys for Third Party Defendant
     DCH TL HOLDINGS, LLC
 8
 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
12   CITY OF TORRANCE,           )             Case No. 2:17-cv-07732-DSF-JPR
                                 )
13             Plaintiffs,       )             DCH TL HOLDINGS, LLC’S
                                 )             ANSWER AND COUNTERCLAIM
14         vs.                   )             TO HI-SHEAR CORPORATION’S
                                 )             THIRD AMENDED THIRD PARTY
15   HI-SHEAR CORPORATION, A     )             COMPLAINT
     DELAWARE CORPORATION, d/b/a )
16   LISI AEROSPACE, ET AL. ,    )
                                 )
17             Defendants.       )
                                 )
18                               )
19
20
21
22
23
24
25
26
27
28   2614823



                                           1

          DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
           SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
 Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 2 of 32 Page ID #:2881



 1             Third Party Defendant DCH TL HOLDINGS, LLC (“DCH”), files this
 2   answer and counter-claim to the Third Amended Third Party Complaint
 3   (“TATPC”) of Defendant, Counter-Claimant, Cross-Claimant, and Third-Party
 4   Plaintiff HI-SHEAR CORPORATION, a Delaware corporation, d/b/a LISI
 5   AEROSPACE (“Hi-Shear”) against them (ECF Dkt. No. 206), as follows:
 6                             STATEMENT OF THE ACTION
 7             1.   DCH admits, on information and belief, the averment in paragraph 1
 8   that relevant pleadings were filed but denies the truth of the averments contained
 9   therein. The remaining allegations of paragraph 1 contain legal conclusions that do
10   not require an admission or denial.
11             2.   DCH admits, on information and belief, the averment in paragraph 2
12   regarding the relationship of the claims to the real property described but denies
13   the truth of the averments contained therein. The remaining allegations of
14   paragraph 2 contain legal conclusions that do not require an admission or denial.
15   DCH is without knowledge or information sufficient to form a belief as to the truth
16   of the remaining averments in paragraph 2 and, on that basis, denies them.
17             3.   DCH admits that it leases part of the real property characterized as the
18   Lexus Property. DCH is without knowledge or information sufficient to form a
19   belief as to the truth of the remaining averments in paragraph 3 and, on that basis,
20   denies them.
21             4.   Paragraph 4 provides a definition of properties previously discussed,
22   and as this paragraph contains no allegations no response is required.
23             5.   DCH admits, on information and belief, the averment in paragraph 5
24   that relevant pleadings were filed but denies the truth of the averments contained
25   therein. The remaining allegations of paragraph 5 contain legal conclusions that do
26   not require an admission or denial.
27             6.   DCH admits the allegations in paragraph 6.
28   2614823



                                                 2

          DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
           SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
 Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 3 of 32 Page ID #:2882



 1             7.    DCH admits, on information and belief, the claims discussed in
 2   paragraph 7 were made but denies the truth of the averments contained therein.
 3   The remaining allegations of paragraph 7 contain legal conclusions that do not
 4   require an admission or denial.
 5             8.    DCH admits, on information and belief, the claims discussed in
 6   paragraph 8 were made but denies the truth of the averments contained therein.
 7   The remaining allegations of paragraph 8 contain legal conclusions that do not
 8   require an admission or denial.
 9                               JURISDICTION AND VENUE
10             9.    The allegations contained in paragraph 9 are legal conclusions to
11   which no response is required. DCH is without knowledge or information
12   sufficient to form a belief as to the truth of the remaining averments in paragraph 9
13   and, on that basis, denies them.
14             10.   The allegations contained in paragraph 10 are legal conclusions to
15   which no response is required. DCH is without knowledge or information
16   sufficient to form a belief as to the truth of the remaining averments in paragraph
17   10 and, on that basis, denies them.
18                                          PARTIES
19             11.   DCH is without knowledge or information sufficient to form a belief
20   as to the truth of the averments in paragraph 11 and, on that basis, denies them.
21             12.   The allegations contained in paragraph 12 are legal conclusions to
22   which no response is required. DCH is without knowledge or information
23   sufficient to form a belief as to the truth of the remaining averments in paragraph
24   12 and, on that basis, denies them.
25             13.   The allegations contained in paragraph 13 are legal conclusions to
26   which no response is required. DCH is without knowledge or information
27
28   2614823



                                                 3

          DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
           SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
 Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 4 of 32 Page ID #:2883



 1   sufficient to form a belief as to the truth of the remaining averments in paragraph
 2   13 and, on that basis, denies them.
 3             14.   The allegations contained in paragraph 14 are legal conclusions to
 4   which no response is required. DCH is without knowledge or information
 5   sufficient to form a belief as to the truth of the remaining averments in paragraph
 6   14 and, on that basis, denies them.
 7             15.   The allegations contained in paragraph 15 are legal conclusions to
 8   which no response is required. DCH is without knowledge or information
 9   sufficient to form a belief as to the truth of the remaining averments in paragraph
10   15 and, on that basis, denies them.
11             16.   The allegations contained in paragraph 16 are legal conclusions to
12   which no response is required. DCH is without knowledge or information
13   sufficient to form a belief as to the truth of the remaining averments in paragraph
14   16 and, on that basis, denies them.
15             17.   The allegations contained in paragraph 17 are legal conclusions to
16   which no response is required. DCH is without knowledge or information
17   sufficient to form a belief as to the truth of the remaining averments in paragraph
18   17 and, on that basis, denies them.
19             18.   The allegations contained in paragraph 18 are legal conclusions to
20   which no response is required. DCH is without knowledge or information
21   sufficient to form a belief as to the truth of the remaining averments in paragraph
22   18 and, on that basis, denies them.
23             19.   The allegations contained in paragraph 19 are legal conclusions to
24   which no response is required. DCH is without knowledge or information
25   sufficient to form a belief as to the truth of the remaining averments in paragraph
26   19 and, on that basis, denies them.
27
28   2614823



                                                 4

          DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
           SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
 Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 5 of 32 Page ID #:2884



 1             20.   The allegations contained in paragraph 20 are legal conclusions to
 2   which no response is required. DCH is without knowledge or information
 3   sufficient to form a belief as to the truth of the remaining averments in paragraph
 4   20 and, on that basis, denies them.
 5             21.   The allegations contained in paragraph 21 are legal conclusions to
 6   which no response is required. DCH is without knowledge or information
 7   sufficient to form a belief as to the truth of the remaining averments in paragraph
 8   21 and, on that basis, denies them.
 9             22.   The allegations contained in paragraph 22 are legal conclusions to
10   which no response is required. DCH is without knowledge or information
11   sufficient to form a belief as to the truth of the remaining averments in paragraph
12   22 and, on that basis, denies them.
13             23.   The allegations contained in paragraph 23 are legal conclusions to
14   which no response is required. DCH is without knowledge or information
15   sufficient to form a belief as to the truth of the remaining averments in paragraph
16   23 and, on that basis, denies them.
17             24.   The allegations contained in paragraph 24 are legal conclusions to
18   which no response is required. DCH is without knowledge or information
19   sufficient to form a belief as to the truth of the remaining averments in paragraph
20   24 and, on that basis, denies them.
21             25.   The allegations contained in paragraph 25 are legal conclusions to
22   which no response is required. DCH is without knowledge or information
23   sufficient to form a belief as to the truth of the remaining averments in paragraph
24   25 and, on that basis, denies them.
25             26.   The allegations contained in paragraph 26 are legal conclusions to
26   which no response is required. DCH is without knowledge or information
27
28   2614823



                                                 5

          DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
           SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
 Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 6 of 32 Page ID #:2885



 1   sufficient to form a belief as to the truth of the remaining averments in paragraph
 2   26 and, on that basis, denies them.
 3             27.   The allegations contained in paragraph 27 are legal conclusions to
 4   which no response is required. DCH is without knowledge or information
 5   sufficient to form a belief as to the truth of the remaining averments in paragraph
 6   27 and, on that basis, denies them.
 7             28.   The allegations contained in paragraph 28 are legal conclusions to
 8   which no response is required. DCH is without knowledge or information
 9   sufficient to form a belief as to the truth of the remaining averments in paragraph
10   28 and, on that basis, denies them.
11             29.   The allegations contained in paragraph 29 are legal conclusions to
12   which no response is required. DCH is without knowledge or information
13   sufficient to form a belief as to the truth of the remaining averments in paragraph
14   29 and, on that basis, denies them.
15             30.   The allegations contained in paragraph 30 are legal conclusions to
16   which no response is required. DCH is without knowledge or information
17   sufficient to form a belief as to the truth of the remaining averments in paragraph
18   30 and, on that basis, denies them.
19             31.   The allegations contained in paragraph 31 are legal conclusions to
20   which no response is required. DCH admits that it currently conducts business
21   activities on part of the Lexus Property, and has done so since approximately 2005.
22   DCH denies the factual allegations in Paragraph 31 except as specifically admitted.
23             32.   The allegations contained in paragraph 32 are legal conclusions to
24   which no response is required. DCH is without knowledge or information
25   sufficient to form a belief as to the truth of the remaining averments in paragraph
26   32 and, on that basis, denies them.
27
28   2614823



                                                 6

          DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
           SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
 Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 7 of 32 Page ID #:2886



 1             33.   The allegations contained in paragraph 33 are legal conclusions to
 2   which no response is required. DCH is without knowledge or information
 3   sufficient to form a belief as to the truth of the remaining averments in paragraph
 4   33 and, on that basis, denies them.
 5             34.   DCH is without knowledge or information sufficient to form a belief
 6   as to the truth of the averments in paragraph 34 and, on that basis, denies them.
 7             35.   DCH is without knowledge or information sufficient to form a belief
 8   as to the truth of the averments in paragraph 35 and, on that basis, denies them.
 9             36.   The allegations contained in paragraph 36 are legal conclusions to
10   which no response is required. DCH is without knowledge or information
11   sufficient to form a belief as to the truth of the remaining averments in paragraph
12   36 and, on that basis, denies them.
13             37.   The allegations contained in paragraph 37 are legal conclusions to
14   which no response is required. DCH is without knowledge or information
15   sufficient to form a belief as to the truth of the remaining averments in paragraph
16   37 and, on that basis, denies them.
17             38.   The allegations contained in paragraph 38 are legal conclusions to
18   which no response is required. DCH is without knowledge or information
19   sufficient to form a belief as to the truth of the remaining averments in paragraph
20   38 and, on that basis, denies them.
21             39.   The allegations contained in paragraph 39 are legal conclusions to
22   which no response is required. DCH is without knowledge or information
23   sufficient to form a belief as to the truth of the remaining averments in paragraph
24   39 and, on that basis, denies them.
25             40.   The allegations contained in paragraph 40 are legal conclusions to
26   which no response is required. DCH is without knowledge or information
27
28   2614823



                                                 7

          DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
           SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
 Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 8 of 32 Page ID #:2887



 1   sufficient to form a belief as to the truth of the remaining averments in paragraph
 2   40 and, on that basis, denies them.
 3             41.   The allegations contained in paragraph 41 are legal conclusions to
 4   which no response is required. DCH is without knowledge or information
 5   sufficient to form a belief as to the truth of the remaining averments in paragraph
 6   41 and, on that basis, denies them.
 7             42.   The allegations contained in paragraph 42 are legal conclusions to
 8   which no response is required. DCH is without knowledge or information
 9   sufficient to form a belief as to the truth of the remaining averments in paragraph
10   40 and, on that basis, denies them.
11             43.   The allegations contained in paragraph 43 are legal conclusions to
12   which no response is required. DCH is without knowledge or information
13   sufficient to form a belief as to the truth of the remaining averments in paragraph
14   43 and, on that basis, denies them.
15             44.   The allegations contained in paragraph 44 are legal conclusions to
16   which no response is required. DCH is without knowledge or information
17   sufficient to form a belief as to the truth of the remaining averments in paragraph
18   44 and, on that basis, denies them.
19             45.   The allegations contained in paragraph 45 are legal conclusions to
20   which no response is required. DCH is without knowledge or information
21   sufficient to form a belief as to the truth of the remaining averments in paragraph
22   45 and, on that basis, denies them.
23                               FIRST CLAIM FOR RELIEF
24                     Contribution under CERCLA, 42 U.S.C. § 9613(f)
25                   (Against all Third-Party Defendants and ROES 1-10)
26             46.   DCH incorporates by reference its responses to the foregoing
27   paragraphs as if fully set forth herein to respond to paragraph 46.
28   2614823



                                                 8

          DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
           SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
 Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 9 of 32 Page ID #:2888



 1             47.   The allegations contained in paragraph 47 are legal conclusions to
 2   which no response is required. DCH is without knowledge or information
 3   sufficient to form a belief as to the truth of the remaining averments in paragraph
 4   47 and, on that basis, denies them.
 5             48.   The allegations contained in paragraph 48 are legal conclusions to
 6   which no response is required.
 7             49.   The allegations contained in paragraph 49 are legal conclusions to
 8   which no response is required.
 9             50.   The allegations contained in paragraph 50 are legal conclusions to
10   which no response is required.
11             51.   The allegations contained in paragraph 51 are legal conclusions to
12   which no response is required. DCH is without knowledge or information
13   sufficient to form a belief as to the truth of the remaining averments in paragraph
14   51 and, on that basis, denies them.
15             52.   The allegations contained in paragraph 52 are legal conclusions to
16   which no response is required.
17             53.   The allegations contained in paragraph 53 are legal conclusions to
18   which no response is required.
19                              SECOND CLAIM FOR RELIEF
20                    Contribution under CERCLA, 42 U.S.C. § 9607(a)
21                   (Against all Third-Party Defendants and ROES 1-10)
22             54.   DCH incorporates by reference its responses to the foregoing
23   paragraphs as if fully set forth herein to respond to paragraph 54.
24             55.   The allegations contained in paragraph 55 are legal conclusions to
25   which no response is required. DCH is without knowledge or information
26   sufficient to form a belief as to the truth of the remaining averments in paragraph
27   55 and, on that basis, denies them.
28   2614823



                                                 9

          DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
           SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
     Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 10 of 32 Page ID
                                      #:2889


 1             56.   The allegations contained in paragraph 56 are legal conclusions to
 2   which no response is required.
 3             57.   The allegations contained in paragraph 57 are legal conclusions to
 4   which no response is required. DCH is without knowledge or information
 5   sufficient to form a belief as to the truth of the remaining averments in paragraph
 6   57 and, on that basis, denies them.
 7             58.   The allegations contained in paragraph 58 are legal conclusions to
 8   which no response is required.
 9             59.   The allegations contained in paragraph 59 are legal conclusions to
10   which no response is required. DCH is without knowledge or information
11   sufficient to form a belief as to the truth of the remaining averments in paragraph
12   59 and, on that basis, denies them.
13             60.   The allegations contained in paragraph 60 are legal conclusions to
14   which no response is required. DCH is without knowledge or information
15   sufficient to form a belief as to the truth of the remaining averments in paragraph
16   60 and, on that basis, denies them.
17             61.   The allegations contained in paragraph 61 are legal conclusions to
18   which no response is required. DCH is without knowledge or information
19   sufficient to form a belief as to the truth of the remaining averments in paragraph
20   61 and, on that basis, denies them.
21             62.   The allegations contained in paragraph 62 are legal conclusions to
22   which no response is required. DCH is without knowledge or information
23   sufficient to form a belief as to the truth of the remaining averments in paragraph
24   62 and, on that basis, denies them.
25             63.   The allegations contained in paragraph 63 are legal conclusions to
26   which no response is required.
27
28   2614823



                                                10

          DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
           SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
     Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 11 of 32 Page ID
                                      #:2890


 1                               THIRD CLAIM FOR RELIEF
 2                   Declaratory Relief under CERCLA, 42 U.S.C. § 9613
 3                   (Against all Third-Party Defendants and ROES 1-10)
 4             64.   DCH incorporates by reference its responses to the foregoing
 5   paragraphs as if fully set forth herein to respond to paragraph 64.
 6             65.   The allegations contained in paragraph 65 are legal conclusions to
 7   which no response is required. DCH is without knowledge or information
 8   sufficient to form a belief as to the truth of the remaining averments in paragraph
 9   65 and, on that basis, denies them.
10             66.   The allegations contained in paragraph 66 are legal conclusions to
11   which no response is required.
12             67.   The allegations contained in paragraph 67 are legal conclusions to
13   which no response is required. DCH is without knowledge or information
14   sufficient to form a belief as to the truth of the remaining averments in paragraph
15   67 and, on that basis, denies them.
16             68.   The allegations contained in paragraph 68 are legal conclusions to
17   which no response is required. DCH is without knowledge or information
18   sufficient to form a belief as to the truth of the remaining averments in paragraph
19   68 and, on that basis, denies them.
20             69.   The allegations contained in paragraph 69 are legal conclusions to
21   which no response is required. DCH is without knowledge or information
22   sufficient to form a belief as to the truth of the remaining averments in paragraph
23   69 and, on that basis, denies them.
24             70.   DCH acknowledges that the claims discussed in paragraph 70 have
25   been made in this action. The allegations contained in paragraph 70 are legal
26   conclusions to which no response is required. DCH is without knowledge or
27
28   2614823



                                                11

          DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
           SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
     Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 12 of 32 Page ID
                                      #:2891


 1   information sufficient to form a belief as to the truth of the remaining averments in
 2   paragraph 70 and, on that basis, denies them.
 3             71.   DCH acknowledges that the claims discussed in paragraph 71 have
 4   been made in this action. The allegations contained in paragraph 71 are legal
 5   conclusions to which no response is required. DCH is without knowledge or
 6   information sufficient to form a belief as to the truth of the remaining averments in
 7   paragraph 71 and, on that basis, denies them.
 8             72.   The allegations contained in paragraph 72 are legal conclusions to
 9   which no response is required. DCH is without knowledge or information
10   sufficient to form a belief as to the truth of the remaining averments in paragraph
11   72 and, on that basis, denies them.
12                              FOURTH CLAIM FOR RELIEF
13     Contribution under Carpenter-Presley-Tanner Hazardous Substances Act,
14                      Cal. Health & Safety Code Sections 25300 et seq.
15         (Against all Third-Party Defendants, except the Army and ROES 1-10)
16             73.   DCH incorporates by reference its responses to the foregoing
17   paragraphs as if fully set forth herein to respond to paragraph 73.
18             74.   The allegations contained in paragraph 74 are legal conclusions to
19   which no response is required.
20             75.   DCH is without knowledge or information sufficient to form a belief
21   as to the truth of the averments in paragraph 75 and, on that basis, denies them.
22             76.   DCH acknowledges that the claims discussed in paragraph 76 have
23   been made in this action. The allegations contained in paragraph 76 are legal
24   conclusions to which no response is required.
25             77.   DCH acknowledges that the claims discussed in paragraph 77 have
26   been made in this action. The allegations contained in paragraph 77 are legal
27   conclusions to which no response is required.
28   2614823



                                                12

          DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
           SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
     Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 13 of 32 Page ID
                                      #:2892


 1             78.   DCH acknowledges that the claims discussed in paragraph 78 have
 2   been made in this action. The allegations contained in paragraph 78 are legal
 3   conclusions to which no response is required.
 4             79.   The allegations contained in paragraph 79 are legal conclusions to
 5   which no response is required. DCH is without knowledge or information
 6   sufficient to form a belief as to the truth of the remaining averments in paragraph
 7   79 and, on that basis, denies them.
 8             80.   The allegations contained in paragraph 80 are legal conclusions to
 9   which no response is required. DCH is without knowledge or information
10   sufficient to form a belief as to the truth of the remaining averments in paragraph
11   80 and, on that basis, denies them.
12             81.   DCH acknowledges that the claims discussed in paragraph 81 have
13   been made in this action. The allegations contained in paragraph 81 are legal
14   conclusions to which no response is required.
15                               FIFTH CLAIM FOR RELIEF
16     Declaratory Relief under Carpenter-Presley-Tanner Hazardous Substances
17                   Act, Cal. Health & Safety Code Sections 25300 et seq.
18         (Against all Third-Party Defendants, except the Army and ROES 1-10)
19             82.   DCH incorporates by reference its responses to the foregoing
20   paragraphs as if fully set forth herein to respond to paragraph 82.
21             83.   The allegations contained in paragraph 83 are legal conclusions to
22   which no response is required.
23             84.   DCH acknowledges that the claims discussed in paragraph 84 have
24   been made in this action. The allegations contained in paragraph 84 are legal
25   conclusions to which no response is required.
26
27
28   2614823



                                                13

          DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
           SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
     Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 14 of 32 Page ID
                                      #:2893


 1             85.   DCH acknowledges that the claims discussed in paragraph 85 have
 2   been made in this action. The allegations contained in paragraph 85 are legal
 3   conclusions to which no response is required.
 4             86.   DCH acknowledges that the claims discussed in paragraph 86 have
 5   been made in this action. The allegations contained in paragraph 86 are legal
 6   conclusions to which no response is required.
 7             87.   The allegations contained in paragraph 87 are legal conclusions to
 8   which no response is required.
 9                               SIXTH CLAIM FOR RELIEF
10                                       Total Indemnity
11         (Against all Third-Party Defendants, except the Army and ROES 1-10)
12             88.   DCH incorporates by reference its responses to the foregoing
13   paragraphs as if fully set forth herein to respond to paragraph 88.
14             89.   The allegations contained in paragraph 89 are legal conclusions to
15   which no response is required.
16             90.   The allegations contained in paragraph 90 are legal conclusions to
17   which no response is required. DCH is without knowledge or information
18   sufficient to form a belief as to the truth of the remaining averments in paragraph
19   89 and, on that basis, denies them.
20                             SEVENTH CLAIM FOR RELIEF
21                                       Total Indemnity
22         (Against all Third-Party Defendants, except the Army and ROES 1-10)
23             91.   DCH incorporates by reference its responses to the foregoing
24   paragraphs as if fully set forth herein to respond to paragraph 91.
25             92.   The allegations contained in paragraph 92 are legal conclusions to
26   which no response is required.
27
28   2614823



                                                14

          DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
           SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
     Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 15 of 32 Page ID
                                      #:2894


 1             93.   The allegations contained in paragraph 93 are legal conclusions to
 2   which no response is required. DCH is without knowledge or information
 3   sufficient to form a belief as to the truth of the remaining averments in paragraph
 4   93 and, on that basis, denies them.
 5             94.   The allegations contained in paragraph 94 are legal conclusions to
 6   which no response is required.
 7             95.   The allegations contained in paragraph 95 are legal conclusions to
 8   which no response is required.
 9                                AFFIRMATIVE DEFENSES
10                             FIRST AFFIRMATIVE DEFENSE
11                                  (Failure to State a Claim)
12             1.    The TATPC and each claim therein fail to state a claim upon which
13   relief can be granted against DCH.
14                           SECOND AFFIRMATIVE DEFENSE
15                                          (Standing)
16             2.    Hi-Shear lacks standing to bring this action.
17                            THIRD AFFIRMATIVE DEFENSE
18                                         (Uncertainty)
19             3.    The TATPC and each claim therein is uncertain.
20                           FOURTH AFFIRMATIVE DEFENSE
21                                   (Statute of Limitations)
22             4.    The TATPC and each claim therein is barred by the applicable statute
23   of limitations, including, but not limited to, 42 U.S.C. § 9613(g); 28 U.S.C. § 2462;
24   and California Code of Civil Procedure §§ 312 through 366.
25
26
27   ///
28   2614823



                                                 15

           DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
            SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
     Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 16 of 32 Page ID
                                      #:2895


 1                            FIFTH AFFIRMATIVE DEFENSE
 2                                      (Unclean Hands)
 3             5.    The TATPC and each claim therein is barred by the doctrine of
 4   unclean hands.
 5                            SIXTH AFFIRMATIVE DEFENSE
 6                                           (Waiver)
 7             6.    Hi-Shear waived each and every cause of action claimed.
 8                          SEVENTH AFFIRMATIVE DEFENSE
 9                                          (Estoppel)
10             7.    By virtue of the acts, conduct and omissions of Hi-Shear, Hi-Shear is
11   estopped from asserting the claims to which the TATPC alleges.
12                           EIGHTH AFFIRMATIVE DEFENSE
13                                 (Discharge by Bankruptcy)
14             8.    The claims alleged in the TATPC are barred due to a bankruptcy
15   release.
16                            NINTH AFFIRMATIVE DEFENSE
17                           (Contributory or Comparative Fault)
18             9.    DCH is informed and believes and on such basis avers that persons or
19   entities other than DCH caused or contributed to damages, if any, allegedly
20   suffered by Hi-Shear by negligence or other wrongful conduct and said acts or
21   omissions eliminate or comparatively reduce the percentage of liability, if any, of
22   DCH by virtue of the doctrine of comparative negligence.
23                            TENTH AFFIRMATIVE DEFENSE
24                                    (Assumption of Risk)
25             10.   DCH is informed and believes and on such basis alleges that Hi-Shear
26   knowingly and voluntarily assumed the risk, if any, of the damages to which the
27   TATPC alleges.
28   2614823



                                                16

          DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
           SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
     Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 17 of 32 Page ID
                                      #:2896


 1                         ELEVENTH AFFIRMATIVE DEFENSE
 2                                      (Intervening Acts)
 3             11.   DCH is not liable to Hi-Shear because of the subsequent and
 4   intervening acts of Hi-Shear, other defendants, other third parties and/or acts of
 5   God, all of which caused the damages, if any, to which the TATPC alleges.
 6                          TWELFTH AFFIRMATIVE DEFENSE
 7                                        (Cause in Fact)
 8             12.   Hi-Shear cannot prove any facts showing that the conduct of DCH
 9   was the cause in fact of any threatened or actual releases of hazardous substances
10   or hazardous wastes to which the TATPC alleges.
11                        THIRTEENTH AFFIRMATIVE DEFENSE
12                           (Proximate Cause/Substantial Factor)
13             13.   Hi-Shear cannot prove any facts showing that the conduct of DCH
14   was the proximate cause of, or a substantial factor in, any threatened or actual
15   releases of hazardous substances or hazardous wastes to which the TATPC alleges.
16                       FOURTEENTH AFFIRMATIVE DEFENSE
17                         (Equitable Estoppel/Equitable Indemnity)
18             14.   The TATPC and each claim are barred by the doctrines of equitable
19   estoppel and equitable indemnity.
20                         FIFTEENTH AFFIRMATIVE DEFENSE
21                    (Failure to Join Indispensable or Necessary Parties)
22             15.   Hi-Shear has failed to join all necessary and/or indispensable parties
23   needed for a just adjudication of the subject matter of this action.
24
25
26
27   ///
28   2614823



                                                 17

           DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
            SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
     Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 18 of 32 Page ID
                                      #:2897


 1                         SIXTEENTH AFFIRMATIVE DEFENSE
 2                                (Failure to Mitigate Damages)
 3             16.   Hi-Shear has failed to mitigate their damages, if any, in connection
 4   with the matter referred to in the TATPC, which failure to mitigate bars and/or
 5   diminishes Hi-Shear’s recovery, if any, against DCH.
 6                       SEVENTEENTH AFFIRMATIVE DEFENSE
 7                           (Due Care - Conformance With Laws)
 8             17.   At all times relevant herein, DCH acted reasonably and with due care,
 9   complied with all statutory, regulatory, and common law requirements in
10   connection with activities that are the subject matter of this action.
11                        EIGHTEENTH AFFIRMATIVE DEFENSE
12                                       (Response Costs)
13             18.   The costs incurred or to be incurred do not constitute recoverable
14   response, remedial, or removal costs within the meaning of CERCLA, and are
15   unreasonable, unnecessary, and inconsistent with the National Contingency Plan.
16   Therefore, such costs are not recoverable.
17                        NINETEENTH AFFIRMATIVE DEFENSE
18                              (Act of God, War or Third Party)
19             19.   The release or threatened release of hazardous substances was caused
20   solely by one or more acts of God, an act of war, by the acts or omissions of a third
21   party or parties, other than DCH, or an agent of DCH, and with whom DCH had no
22   contractual agreements.
23                        TWENTIETH AFFIRMATIVE DEFENSE
24                               (No Liability for Future Costs)
25             20.   Hi-Shear cannot recover future costs as this is inconsistent with
26   CERCLA 42 U.S.C. §9607(a)(4).
27
28   2614823



                                                 18

          DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
           SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
     Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 19 of 32 Page ID
                                      #:2898


 1                      TWENTY-FIRST AFFIRMATIVE DEFENSE
 2                               (No Joint and Several Liability)
 3             21.   DCH is not jointly and severally liable for any damage alleged in the
 4   TATPC because any effect of any act or omission of DCH or any other defendant
 5   is divisible and distinct from any compensable damage, if any, incurred by Hi-
 6   Shear.
 7                     TWENTY-SECOND AFFIRMATIVE DEFENSE
 8                           (Joint and Several Liability Improper)
 9             22.   The TATPC and each claim therein is barred because they failed to
10   state a claim or set forth facts sufficient to support a finding of joint and several
11   liability against DCH.
12                      TWENTY-THIRD AFFIRMATIVE DEFENSE
13                                     (Unjust Enrichment)
14             23.   DCH did not cause any damage to Hi-Shear. As such, any recovery by
15   Hi-Shear is barred, in whole or in part, under the principles of setoff, recoupment,
16   and or/unjust enrichment.
17                     TWENTY-FOURTH AFFIRMATIVE DEFENSE
18                                            (Offset)
19             24.   If Hi-Shear is held entitled to recover any costs or damages against
20   DCH, which entitlement DCH denies, such recovery must be reduced and offset
21   by: (1) any amount previously obtained for any damages alleged in the TATPC, by
22   Hi-Shear, from any person and; (2) the equitable share of the liability of any person
23   or entity from which Hi-Shear previously received payment, whether by direct
24   payment, or by offset, or a release from contribution or covenant not to sue with
25   respect to any of the damages to which the TATPC alleges.
26
27
28   2614823



                                                 19

          DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
           SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
     Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 20 of 32 Page ID
                                      #:2899


 1                      TWENTY-FIFTH AFFIRMATIVE DEFENSE
 2                              (Failure to Incur Response Costs)
 3             25.   Hi-Shear has failed to incur necessary and recoverable response costs
 4   before filing suit.
 5                      TWENTY-SIXTH AFFIRMATIVE DEFENSE
 6                                (Preemption of State Claims)
 7             26.   Hi-Shear’s state law claims are preempted by federal law.
 8                    TWENTY-SEVENTH AFFIRMATIVE DEFENSE
 9                            (Violation of Regulatory Standards)
10             27.   The TATPC and each claim therein is barred to the extent their costs,
11   if any, were incurred as a violation of regulatory standards or failure to cooperate
12   with public officials.
13                     TWENTY-EIGHTH AFFIRMATIVE DEFENSE
14                               (Failure to Meet Prerequisites)
15             28.   The TATPC and each cause of action therein is barred in whole or in
16   part to the extent that Hi-Shear failed to meet the statutory and legislative
17   prerequisites for filing and maintaining a lawsuit under CERCLA.
18                      TWENTY-NINTH AFFIRMATIVE DEFENSE
19                                  (Substantial Compliance)
20             29.   DCH has substantially complied with the requirements of state law as
21   they pertain to this lawsuit and such substantial compliance bars Hi-Shear’s claims.
22                         THIRTIETH AFFIRMATIVE DEFENSE
23                                     (Substantial Factor)
24             30.   Any acts or omissions, if any, of DCH were not substantial factors in
25   bringing about the alleged damages and were not a contributing cause thereof, but
26   were superseded by the acts or omissions of third parties, which were independent
27   intervening and the proximate cause of any damages suffered by Hi-Shear.
28   2614823



                                                 20

          DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
           SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
     Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 21 of 32 Page ID
                                      #:2900


 1                       THIRTY-FIRST AFFIRMATIVE DEFENSE
 2                              (Failure to Perform Obligations)
 3             31.   The claims for relief averred in the TATPC are barred, in whole or in
 4   part, by Hi-Shear’s failure to perform their obligations owed to DCH or to other
 5   third parties and such obligations were not excused, prevented or waived.
 6                      THIRTY-SECOND AFFIRMATIVE DEFENSE
 7                                          (Due Care)
 8             32.   DCH exercised due care with respect to all matters averred in the
 9   TATPC.
10                       THIRTY-THIRD AFFIRMATIVE DEFENSE
11                                    (Speculative Damages)
12             33.   Hi-Shear’s damages, if any, are speculative and may not be recovered.
13                     THIRTY-FOURTH AFFIRMATIVE DEFENSE
14                                       (Attorneys’ Fees)
15             34.   Hi-Shear is not entitled to recover attorneys’ fees with respect to any
16   of Hi-Shear’s claims against DCH.
17                       THIRTY-FIFTH AFFIRMATIVE DEFENSE
18                      (Offset of Voluntary Investigation/Remediation)
19             35.   If DCH is adjudged liable to Hi-Shear, which liability is expressly
20   denied, DCH is entitled to offset any damages awarded by the amount of costs and
21   fees incurred by DCH in its voluntary investigation and remediation of the
22   property at issue here.
23                       THIRTY-SIXTH AFFIRMATIVE DEFENSE
24                                    (Obligations Satisfied)
25             36.   Any obligations DCH owed to Hi-Shear have been satisfied, released
26   or otherwise discharged. Therefore, Hi-Shear has suffered no damages and is not
27   entitled to bring this action.
28   2614823



                                                 21

          DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
           SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
     Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 22 of 32 Page ID
                                      #:2901


 1                       THIRTY-SEVENTH AFFIRMATIVE DEFENSE
 2                              (No Cost Recovery Under CERCLA)
 3             37.     Hi-Shear is not entitled to the cost recovery sought under Section 107
 4   of CERCLA, 42 U.S.C. § 9607 et seq., because Hi-Shear is not an innocent party.
 5                        THIRTY-EIGHTH AFFIRMATIVE DEFENSE
 6                               (Causation – Not Fairly Traceable)
 7             38.     The conditions described in the TATPC are not “fairly traceable” to
 8   DCH’s acts or omissions.
 9                         THIRTY-NINTH AFFIRMATIVE DEFENSE
10                   (Full Performance under Permits, Standards, Regulations)
11             39.     DCH alleges that it has fully performed each and every obligation
12   arising under each of the permits, standards, regulations, conditions, requirements,
13   prohibitions, or orders required by law, or any implementing regulations, or
14   judicial interpretations thereof, thus the TATPC fails to state a claim against DCH
15   premised upon violation of any such law.
16                            FORTIETH AFFIRMATIVE DEFENSE
17                                           (Abstention)
18             40.     The matters averred in the TATPC are subject to ongoing agency
19   enforcement, thus the Court should abstain from exercising primary jurisdiction
20   over such matters.
21                          FORTY-FIRST AFFIRMATIVE DEFENSE
22                                   (Adequate Remedy at Law)
23             41.     With respect to declaration or equitable relief requested by Hi-Shear,
24   Hi-Shear has adequate remedies at law and are therefore not entitled to any such
25   relief whatsoever.
26
27
28   2614823



                                                   22

          DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
           SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
     Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 23 of 32 Page ID
                                      #:2902


 1                      FORTY-SECOND AFFIRMATIVE DEFENSE
 2                                     (De Minimis Harm)
 3             42.   The TATPC and each claim therein is barred on the ground that the
 4   contribution of DCH to the alleged contamination, if any, is de minimis.
 5                       FORTY-THIRD AFFIRMATIVE DEFENSE
 6                                   (Conditions Precedent)
 7             43.   Hi-Shear has failed to perform conditions precedent necessary to
 8   commence this action against DCH.
 9                      FORTY-FOURTH AFFIRMATIVE DEFENSE
10                                           (Mistake)
11             44.   Hi-Shear’s claims are barred by their mistake of fact and/or by third
12   party mistake of fact.
13                        FORTY-FIFTH AFFIRMATIVE DEFENSE
14                                  (Accord and Satisfaction)
15             45.   Hi-Shear’s claims are barred because the parties have previously
16   agreed to settle the claims alleged in the TATPC, and each of them.
17                       FORTY-SIXTH AFFIRMATIVE DEFENSE
18                            (Remedial Actions Not Cost Effective)
19             46.   Hi-Shear is not entitled to recovery of remedial costs from DCH
20   because Hi-Shear’s alleged remedial actions were not and are not “cost effective”
21   pursuant to CERCLA, 42 U.S.C. § 9621.
22                     FORTY-SEVENTH AFFIRMATIVE DEFENSE
23                                           (Laches)
24             47.   Hi-Shear’s claims are barred by the doctrine of laches.
25
26
27   ///
28   2614823



                                                 23

           DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
            SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
     Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 24 of 32 Page ID
                                      #:2903


 1                      FORTY-EIGHTH AFFIRMATIVE DEFENSE
 2                           (Res Judicata and Collateral Estoppel)
 3             48.   Hi-Shear’s claims are barred by the doctrine of res judicata and
 4   collateral estoppel to the extent that prior judgments and orders affecting Hi-
 5   Shear’s claims have been rendered in this and other matters.
 6                       FORTY-NINTH AFFIRMATIVE DEFENSE
 7                                            (Set Off)
 8             49.   If the Court enters an order requiring DCH to pay damages, losses, or
 9   costs to Hi-Shear, then DCH is entitled to a setoff or recoupment against Hi-Shear
10   in an amount reflecting the damages suffered by DCH as a result of Hi-Shear’s
11   responsibility for the damages or losses alleged in the TATPC.
12                          FIFTITETH AFFIRMATIVE DEFENSE
13                             (Bona Fide Prospective Purchaser)
14             50.   DCH is not liable in this action as it is a bona fide prospective
15   purchaser of the subject property as defined in 42 U.S.C. § 9601.
16                         FIFTY-FIRST AFFIRMATIVE DEFENSE
17                     (Reservation of Additional Affirmative Defenses)
18             51.   DCH presently has insufficient knowledge or information upon which
19   to form a belief as to whether it may have additional affirmative defenses. DCH
20   reserves the right to assert and rely on any additional affirmative defenses that may
21   become available or apparent during discovery proceedings and/or trial.
22
23                                     COUNTER-CLAIM
24             Third-Party Defendant and Counterclaim-Plaintiff, DCH TL HOLDINGS,
25   LLC (“DCH”), pursuant to Rule 13 of the Federal Rules of Civil Procedure, states
26   this counter-claim to the Third Amended Third Party Complaint (“TATPC”) of
27   Defendant, Counter-Claimant, Cross-Claimant, and Third-Party Plaintiff HI-
28   2614823



                                                  24

          DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
           SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
     Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 25 of 32 Page ID
                                      #:2904


 1   SHEAR CORPORATION, a Delaware corporation, d/b/a LISI AEROSPACE
 2   (“Hi-Shear”) against them (ECF Dkt. No. 206), as follows:
 3                                          PARTIES
 4             1.    DCH is a lessee of certain real property located at the Lexus Property
 5   as defined in the TATPC.
 6             2.    DCH alleges, on information and belief, that Hi-Shear is the current
 7   lessee14 acres of real property located at 2600 Skypark Drive, Torrance, CA.
 8                                       JURISDICTION
 9             3.    Jurisdiction over DCH’s counterclaims is based on 28 U.S.C. § 1331
10   and on 42 U.S.C. § 9613(b). These counterclaims are brought under the
11   Comprehensive Environmental Response, Compensation and Liability Act, 42
12   U.S.C. § 9601, et seq. (“CERCLA”), and arising out of contamination at and
13   emanating from the Contaminated Properties as defined in the TATPC.
14   Jurisdiction of state law claims is based on 28 U.S.C. § 1367(a). These state law
15   claims are so related to the federal claims in this action that they form part of the
16   same case or controversy under Article III of the United States Constitution.
17                                           VENUE
18             4.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and 42
19   U.S.C. § 9613(b) as the alleged acts and omissions relate to hazardous waste and
20   hazardous substances in the environment and emanating from the Property, which
21   is part of this District.
22                  DESCRIPTION OF ACTION/FACTUAL ALLEGATIONS
23             5.    Without admitting any of the allegations except as set forth in DCH’s
24   Answer to Hi-Shear’s TATPC, DCH incorporates herein Hi-Shear’s TATPC for
25   the sole purpose of setting forth the allegations of Hi-Shear to which these
26   Counterclaims relate.
27
28   2614823



                                                 25

          DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
           SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
     Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 26 of 32 Page ID
                                      #:2905


 1             6.    DCH denies that it is liable to Hi-Shear and denies that Hi-Shear is
 2   entitled to any relief against DCH as requested or otherwise.
 3             7.    DCH’s Counterclaims are being filed and served in accordance with
 4   Rule 13 of the Federal Rules of Civil Procedure.
 5             FIRST COUNTERCLAIM AGAINST COUNTER-DEFENDANT
 6              (CONTRIBUTION PURSUANT TO CERCLA SECTION 113)
 7             8.    DCH refers to and incorporates herein by reference Paragraphs 1
 8   through 7 of these Counterclaims as though fully set forth herein.
 9             9.    DCH did not contribute the alleged contamination at the
10   Contaminated Properties.
11             10.   DCH is informed and believes, and on that basis alleges, that Hi-Shear
12   is responsible for the alleged contamination for the Contaminated Properties as a
13   current operator.
14             11.   To the extent any party has incurred recoverable response costs
15   pursuant to CERCLA § 107(a), 42 U.S.C. § 9607(a), and asserts liability for some
16   or all of those costs against DCH pursuant to CERCLA § 107(a), 42 U.S.C.
17   § 9607(a), or asserts a contribution claim against DCH for such costs incurred by
18   another party pursuant to CERCLA § 113(f)(1), 42 U.S.C. § 9613(f)(1), DCH is
19   entitled to one-hundred percent (100%) contribution, or contribution in such other
20   percentage as this Court deems appropriate, pursuant to CERCLA § 113(f)(1), 42
21   U.S.C. § 9613(f)(1), from Hi-Shear.
22             SECOND COUNTERCLAIM AGAINST COUNTER-DEFENDANT
23                   (DECLARATORY RELIEF UNDER FEDERAL LAW)
24             12.   DCH refers to and incorporates herein by reference Paragraphs 1
25   through 11 of these Counterclaims as though fully set forth herein.
26             13.   DCH is entitled to and hereby seeks a declaratory judgment, pursuant
27   to CERCLA § 113(g)(2), 42 U.S.C. § 9613(g)(2), of Hi-Shear’s liability to DCH
28   2614823



                                                 26

          DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
           SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
     Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 27 of 32 Page ID
                                      #:2906


 1   all Response Costs incurred or to be incurred by DCH for the Property and for
 2   responding to the “releases” and/or “threatened releases” of wastes and adverse
 3   environmental consequences at issue herein.
 4             14.   DCH is entitled to, and hereby seeks, a judicial determination
 5   pursuant to the Federal Declaratory Relief Act, 28 U.S.C. § 2201, of DCH’s right
 6   to reimbursement from and indemnification by Hi-Shear for all costs, jointly and
 7   severally, which DCH may incur resulting from Hi-Shear’s contribution to
 8   “release” of wastes into the environment.
 9             THIRD COUNTERCLAIM AGAINST COUNTER-DEFENDANT
10                   (DECLARATORY RELIEF UNDER STATE LAW)
11             15.   DCH refers to and incorporates herein by reference Paragraphs 1
12   through 14 of these Counterclaims as though fully set forth herein.
13             16.   DCH is informed and believes, and on that basis alleges, that all legal
14   liability, whether arising from federal or state statutory law, or from common law,
15   which may in the future be asserted by any entity or individual, arising from or
16   related to the contamination of and at the Property, as alleged, is the sole and actual
17   and/or joint and several liability of Hi-Shear. Therefore, DCH is entitled to a
18   judicial declaration that Hi-Shear is liable to indemnify DCH for all future
19   damages and costs that may be suffered by DCH as a result of the contamination at
20   the Property, or, in the alternative, that Hi-Shear are liable to contribute to and
21   reimburse DCH for such damages and costs including, without limitation, costs or
22   damages awarded in legal or administrative actions, costs of compliance with any
23   judicial or administrative order, and costs of litigation including attorneys’ fees.
24             FOURTH COUNTERCLAIM AGAINST COUNTER-DEFENDANT
25                           (EQUITABLE INDEMNIFICATION)
26             17.   DCH refers to and incorporates herein by reference Paragraphs 1
27   through 16 of these Counterclaims as though fully set forth herein.
28   2614823



                                                 27

          DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
           SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
     Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 28 of 32 Page ID
                                      #:2907


 1             18.   As a direct and proximate result of Hi-Shear’s acts or omissions, DCH
 2   has been and will be required to act in the protection of his own interests by
 3   defending against the TATPC filed in this action, by bringing these Counterclaims.
 4             19.   DCH is without fault with respect to the matters alleged in the TATPC
 5   and any other claim or action arising directly or indirectly from the alleged
 6   contamination of the soil, groundwater, and/or any other environmental media in,
 7   at, around, and underlying the Property. To the extent DCH has any liability for
 8   any relief sought in any judicial or administrative proceedings brought against
 9   them by any persons or entities with regard to the alleged contamination of the soil,
10   groundwater, and/or any other environmental media in, at, around, and underlying
11   the Property, including without limitation, the pending TATPC, such liability is
12   purely secondary, imputed, vicarious or technical, and primary liability attaches to
13   Hi-Shear and is attributable to Hi-Shear’s acts or omissions.
14             20.   DCH is informed and believes, and on that basis alleges, that Hi-Shear
15   is responsible to indemnify DCH for any liability arising from Hi-Shear’s acts or
16   omissions. DCH further alleges that Hi-Shear are either totally or partially liable.
17   If total, DCH is entitled to total indemnity from Hi-Shear for any liability that may
18   be assessed against DCH arising directly or indirectly from contamination of the
19   soil, groundwater, and/or any other environmental media in, at, around, and
20   underlying the Property. If partial, Hi-Shear are in some manner partially
21   responsible for said liability and in equity must reimburse DCH for any liability
22   assessed by the Court, based on Hi-Shear’s own fault for the alleged liability
23   arising directly or indirectly from contamination of the soil, groundwater, and/or
24   any other environmental media in, at, around, and underlying the Property.
25
26
27   ///
28   2614823



                                                28

           DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
            SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
     Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 29 of 32 Page ID
                                      #:2908


 1             FIFTH COUNTERCLAIM AGAINST COUNTER-DEFENDANT
 2                                    (CONTRIBUTION)
 3             21. DCH refers to and incorporates herein by reference Paragraphs 1
 4   through 20 of these Counterclaims as though fully set forth herein.
 5             22. DCH denies all liability with respect to the alleged contamination of
 6   the soil, groundwater, and/or any other environmental media in, at, around, and
 7   underlying the Contaminated Properties. However, Hi-Shear have alleged that
 8   DCH is liable under a variety of legal theories. To the extent that DCH may have
 9   any liability for any relief sought in any judicial or administrative proceedings
10   brought against it in by any persons or entities with regard to contamination of the
11   soil and/or groundwater in, at, around and underlying the Property, including
12   without limitation, Hi-Shear’s TATPC, Hi-Shear is liable to DCH for contribution
13   for all costs, expenses or damages incurred or awarded in legal or administrative
14   actions, clean-up costs, attorneys’ fees and consultants’ fees, and costs of litigation.
15             SIXTH COUNTERCLAIM AGAINST COUNTER-DEFENDANT
16        (CONTRIBUTION UNDER HAZARDOUS SUBSTANCES ACCOUNT
17                                            ACT)
18             23.   DCH refers to and incorporates herein by reference Paragraphs 1
19   through 22 of these Counterclaims as though fully set forth herein.
20             24.   DCH is informed and believes, and on that basis alleges, that Hi-Shear
21   is a “person,” as defined in the HSAA, Cal. Health & Safety Code section 25319.
22             25.   DCH is informed and believes, and on that basis alleges, that Hi-Shear
23   is a “responsible part[y]” as defined in Cal. Health and Safety Code section
24   25323.5 and CERCLA § 107(a), 42 U.S.C. section 9607(a).
25             26.   DCH is informed and believes, and on that basis alleges, that Hi-Shear
26   is the Property owner.
27
28   2614823



                                                29

          DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
           SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
     Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 30 of 32 Page ID
                                      #:2909


 1             27.   DCH has and may in the future be compelled to incur attorney’s fees,
 2   costs, expenses, and in the future may incur liability by reasons of settlement,
 3   judgment and/or defense in this action.
 4             28.   DCH may in the future be compelled to incur future costs necessary to
 5   monitor, assess, and evaluate the release or threatened release of hazardous
 6   substances at, and near, the Property and surrounding areas.
 7             29.   DCH is informed and believes, and on that basis alleges, that Hi-Shear
 8   is liable under the HSAA resulting from the release and/or threatened release of
 9   hazardous substances at the Property. Accordingly, DCH is entitled to contribution
10   from Hi-Shear, up to an amount to be proven at trial or otherwise, pursuant to
11   California Health and Safety Code section 25363.
12             30.   Upon the filing of this Counterclaim, or at such time as is required,
13   DCH will give written notice to the Director of the California Environmental
14   Protection Agency, Department of Toxic Substances Control, pursuant to Health &
15   Safety Code section 25363(e).
16                                           PRAYER
17   WHEREFORE, DCH prays as follows:
18             1.    That the relief sought by way of the prayer for relief in the TATPC is
19   denied in its entirety;
20             2.    That Hi-Shear takes nothing by its action;
21             3.    That the TATPC as averred against DCH be dismissed in its entirety;
22             4.    That DCH be awarded its costs, expert consultants’ fees, witness fees,
23   and reasonable attorneys’ fees incurred in defense of this action;
24             5.    For such other relief as the Court deems just and proper;
25             6.    For contribution under CERCLA section 113(f), 42 U.S.C. §
26   9613(f), from Hi-Shear, if DCH is found liable under CERCLA;
27
28   2614823



                                                 30

          DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
           SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
     Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 31 of 32 Page ID
                                      #:2910


 1             7.    For recovery from Hi-Shear for all response costs that will be incurred
 2   by DCH in response to the release and threatened release of hazardous substances
 3   at the Property and in the enforcement of CERCLA’s statutory liability scheme,
 4   according to proof at trial;
 5             8.    For a declaration that Hi-Shear are obligated to pay to DCH all future
 6   response costs and any other costs incurred by DCH hereafter in response, removal
 7   or remediation efforts incurred;
 8             9.    For incidental and consequential damages according to proof;
 9             10.   For pre-judgment interest at the legal rate;
10             11.   For all costs of suit incurred herein;
11             12.   For injunctive relief, as appropriate;
12             13.   For such other and further relief as this Court deems just and proper.
13
14    Date: March 7, 2019                  BASSI, EDLIN, HUIE & BLUM LLP
15
16
17                                         By:__/s/ Barry D. Bryan___________
18                                            BARRY D. BRYAN
                                              Attorneys for Defendant
19
                                              DCH TL HOLDINGS LLC
20
21
22
23
24
25
26
27
28   2614823



                                                  31

          DCH TL HOLDINGS, LLC’S ANSWER AND COUNTERCLAIM TO HI-
           SHEAR CORPORATION’S 3RD AM. THIRD PARTY COMPLAINT
Case 2:17-cv-07732-DSF-JPR Document 247 Filed 03/07/19 Page 32 of 32 Page ID
                                 #:2911
